978 So.2d 230 (2008)
Derick REED, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-735.
District Court of Appeal of Florida, Fourth District.
April 2, 2008.
Derick Reed, South Bay, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the lower court's order striking the appellant's second motion for postconviction relief as the court correctly understood it was without jurisdiction. See Washington v. State, 823 So.2d 248 (Fla. 4th DCA 2002). At the time of the filing of the motion, and at the time of the ruling, the appellant had a pending appeal in this court seeking reversal of an order denying his first rule 3.850 motion. Our affirmance is without prejudice to appellant's right to refile the motion within thirty days after this court's mandate issues in the pending appeal, case 4D07-3652, if necessary. See Charles v. State, 950 So.2d 486 (Fla. 4th DCA 2007).
WARNER, FARMER and STEVENSON, JJ., concur.